Mr. Presiding Justice Holdom delivered the opinion of the court. 2. Automobiles and garages, § 6*—when violation of ordinance is proximate cause of accident. The failure of defendant in driving his automobile to observe a city ordinance inhibiting any vehicle from driving onto a boulevard without first bringing such vehicle to a full and complete stop was negligence attributable to defendant which was the proximate cause of the accident to plaintiff’s automobile. 3. Automobiles and garages, § 6*—when driver of automobile colliding with another automobile not guilty of contributory negligence. The driver of an automobile has the right to assume that the driver of another automobile, with which it collides, will obey an ordinance prohibiting any vehicle from being driven onto any boulevard without 'first bringing such vehicle to a full stop, and he is not guilty of contributory negligence in acting upon such assumption.